Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 1-4, 7-11, 17 directed to an allowable product. Claims 12-14, previously withdrawn from consideration as a result of a restriction requirement, these claims hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the previous Office action is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Dennis Kim on 3/22/22.

The application has been amended as follows:
1.	(Previously Presented) A compute node comprising:
	a chassis comprising a base, a pair of walls, each coupled to a peripheral side of the base, and a first top cover portion coupled to the pair of walls to cover a portion of the chassis;
	a latch coupled to a rear end inner surface of the first top cover portion; and
	a tray slidable from a front side of the chassis and fastened to the latch, and wherein the tray comprises:
	a front cover;
	a floor coupled to the front cover;
	a pair of brackets coupled to the floor;
	a pair of risers comprising a first riser having a first connector socket, and a second riser having a second connector socket, wherein each riser of the pair of risers is coupled to a respective bracket of the pair of brackets; and
	a pair of graphics processing unit (GPU) card assemblies comprising a first GPU card assembly having a first connector plug, and a second GPU card assembly having a second connector plug, 
2.	(Previously Presented) The compute node of claim 1, wherein at least one bracket of the pair of brackets comprises a protruded section at a rear end of the bracket to releasably engage to another protruded section of the latch.  
3.	(Currently amended) The compute node of claim 1, further comprising a second top cover portion detachably coupled to the pair of walls to cover a remaining portion of the chassis, and wherein the second top cover portion provides access to the latch.  
4.	(Original) The compute node of claim 1, wherein the pair of brackets is disposed proximate to a middle section of the floor.  
5.	(Canceled)

7.	(Previously Presented) The compute node of claim 1, wherein the first GPU card assembly is plugged to the second riser and the second GPU card assembly is plugged to the first riser.  
8.	(Original) The compute node of claim 1, wherein each GPU card assembly of the pair of GPU card assemblies is a full-length dual slot GPU card assembly.  
9.	(Previously Presented) The compute node of claim 1, wherein the chassis has a first height, wherein the tray has a second height, and wherein the first and second heights are substantially equal to one rack unit height.  
10.	(Previously Presented) The compute node of claim 9, wherein the chassis further comprises an intermediate wall disposed at a mid-section of the base and coupled to the first top cover portion and the base to define a “1 X 2” matrix housing within the portion of the chassis.  
11.	(Previously Presented) The compute node of claim 10, wherein the tray is disposed in one of the “1 X 2” matrix housing.  
12.	(Withdrawn-Currently Amended) The compute node of claim 1, wherein the chassis has a first height that is substantially equal to two rack the tray 
13.	(Withdrawn) The compute node of claim 12, wherein the chassis further comprises an intermediate top cover disposed below the first top cover portion and coupled to the pair of walls, and a pair of intermediate walls disposed one below another along a middle section of the base, and wherein a first intermediate wall of the pair of intermediate walls is coupled to the front top cover portion and the intermediate top cover, and a second intermediate wall of the pair of intermediate walls is coupled to the intermediate top cover and the base to define a “2 X 2” matrix housing within the portion of the chassis.  
14.	(Withdrawn-Currently Amended) The compute node of claim 13, wherein the is disposed in the “2 X 2” matrix housing.  
15.	(Canceled)
16.	(Canceled)
17.	(Previously Presented) The compute node of claim 1, wherein the tray is a modular component that is detachably coupled to the chassis from the front side of the chassis.  




Allowable Subject Matter
Claims 1-4, 7-14, 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: a pair of graphics processing unit (GPU) card assemblies comprising a first GPU card assembly having a first connector plug, and a second GPU card assembly having a second connector plug, wherein the first GPU card assembly and the first riser are disposed along one lateral side of the pair of brackets and the second GPU card assembly and the second riser are disposed along another lateral side of the pair of brackets, and wherein the first connector plug faces the second connector socket and the second connector plug faces the first connector socket, and wherein each GPU card assembly of the pair of GPU card assemblies is plugged to a respective riser of the pair of risers, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Chen (US 9706678) in view of Rust (US 20140204537) and Wu (US 20090244862), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841